

115 HR 4503 IH: Empowering Victims of Sexual Misconduct Act
U.S. House of Representatives
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4503IN THE HOUSE OF REPRESENTATIVESNovember 30, 2017Mr. Messer introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Oversight and Government Reform, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Accountability Act of 1995 to prohibit the imposition of nondisclosure
			 agreements as a condition of the payment of an award or settlement in
			 connection with a violation of such Act, to require Members of Congress to
			 reimburse the Treasury for amounts paid as awards and settlements under
			 such Act in cases of sexual harassment and sexual assault, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Empowering Victims of Sexual Misconduct Act. 2.Prohibiting imposition and enforcement of certain nondisclosure agreements involving Members of Congress (a)Nondisclosure agreements as condition of award or settlement under Congressional Accountability Act of 1995 (1)ProhibitionSection 401 of the Congressional Accountability Act of 1995 (2 U.S.C. 1401) is amended—
 (A)by striking Except as otherwise provided and inserting (a) Procedures available.—Except as otherwise provided; and (B)by adding at the end the following new subsection:
						
 (b)Prohibiting imposition of nondisclosure agreementsA nondisclosure agreement may not be imposed on any party as a condition of the payment of any award or settlement in connection with a violation of part A of title II.
							.
 (2)Permitting individuals subject to existing nondisclosure agreements to make information publicAny individual who received an award or settlement prior to the date of the enactment of this Act in connection with a violation of part A of title II of the Congressional Accountability Act of 1995 and who signed a nondisclosure agreement as a condition of receiving the award or settlement may, notwithstanding the terms of the agreement, make public any information relating to the award or settlement.
 (3)Effective dateThe amendment made by paragraph (1) shall apply with respect to awards and settlements paid in connection with the Congressional Accountability Act of 1995 on or after the date of the enactment of this Act.
				(b)Other nondisclosure agreements involving allegations of sexual harassment or sexual assault
 (1)Prohibiting enforcement of agreement against victimAny individual who entered into a nondisclosure agreement as a condition of receiving a settlement in connection with an allegation of sexual misconduct committed by another individual who, at the time of the agreement, was a Member of Congress, may make public any information relating to the settlement or the allegation, notwithstanding the terms of the agreement.
 (2)Sexual misconduct definedIn this subsection, the term sexual misconduct means any of the following: (A)Any act which would be rape under section 920(a) of title 10, United States Code, if committed by an individual subject to chapter 47 of such title (commonly referred to as the Uniform Code of Military Justice).
 (B)Any act which would be sexual assault under section 920(b) of title 10, United States Code, if committed by an individual subject to chapter 47 of such title.
 (C)Sexual harassment, as described in section 1604.11 of title 29, Code of Federal Regulations. (3)Member of Congress definedIn this subsection, a Member of Congress means any of the following individuals:
 (A)A Member of the House of Representatives, including a Delegate or Resident Commissioner to the Congress.
 (B)A Senator. (C)An individual who, for purposes of the Federal Election Campaign Act of 1971, is a candidate for election for the office of Member of the House of Representatives (including the office of a Delegate or Resident Commissioner to the Congress) or the office of Senator.
					3.Personal liability of Members of Congress to reimburse Treasury for amounts paid as settlements and
			 awards in cases of sexual harassment or sexual assault
			(a)Mandating reimbursement of amounts paid
 (1)In generalSection 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) is amended by adding at the end the following new subsection:
					
						(d)Personal liability of Members of Congress for payment of settlements and awards
 (1)In generalIf a payment is made from the account described in subsection (a) for an award or settlement resulting from a violation of part A of title II consisting of an act of sexual harassment or sexual assault committed by a Member of the House of Representatives or a Senator, the Member or Senator shall reimburse the account for the amount of the award or settlement.
 (2)Withholding amounts from salaryIf, by the expiration of the 90-day period which begins on the date a payment is made from the account described in subsection (a) for an award or settlement described in paragraph (1), a Member or Senator has not reimbursed the account as required under paragraph (1), the payroll administrator shall withhold from the Member’s or Senator’s compensation and transfer to the account described in subsection (a) such amounts as may be necessary to reimburse the account for the payment, in accordance with such timetable and procedures as may be established by—
 (A)the Committee on House Administration of the House of Representatives, in the case of a Member of the House; or
 (B)the Committee on Rules and Administration of the Senate, in the case of a Senator. (3)Notification to Office of Personnel Management and Secretary of the TreasuryIf, at the time an individual is first no longer receiving compensation as a Member or a Senator, the amounts withheld under this subsection have not been sufficient to reimburse the account described in subsection (a) for an award or settlement described in paragraph (1), the payroll administrator—
 (A)shall notify the Director of the Office of Personnel Management, who shall take such actions as the Director considers appropriate to withhold from any annuity payable to the individual under chapter 83 or chapter 84 of title 5, United States Code, and transfer to the account described in subsection (a), such amounts as may be necessary to reimburse the account for the payment; and
 (B)shall notify the Secretary of the Treasury, who (if necessary) shall take such actions as the Secretary of the Treasury considers appropriate to withhold from any payment to the individual under title II of the Social Security Act and transfer to the account described in subsection (a), such amounts as may be necessary to reimburse the account for the payment.
 (4)Coordination between OPM and TreasuryThe Director of the Office of Personnel Management and the Secretary of the Treasury shall carry out paragraph (3) in a manner that ensures the coordination of the withholding and transferring of amounts under such paragraph, in accordance with regulations promulgated by the Director and the Secretary.
 (5)Payroll administrator definedIn this section, the term payroll administrator means— (A)in the case of a Member of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this subsection; or
 (B)in the case of a Senator, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this subsection..
 (2)Effective dateThe amendments made by paragraph (1) shall apply with respect to payments made on or after the date of the enactment of this Act.
				(b)Reimbursement of amounts paid previously
 (1)Requiring reimbursementIf, prior to the date of the enactment of this Act, a payment was made from the account described in section 415(a) of the Congressional Accountability Act of 1995 for an award or settlement resulting from a violation of part A of title II of such Act consisting of an act of sexual harassment or sexual assault committed by an individual who, at the time of committing the act, was a Member of the House of Representatives or a Senator, the individual shall reimburse the account for the amount of the award or settlement.
 (2)Withholding of amounts in event of failure to reimburseIf, by the expiration of the 90-day period which begins on the date of the enactment of this Act, an individual has not met the requirements of paragraph (1), the individual shall be subject to withholding of amounts as follows:
 (A)If the individual is a Member of the House of Representatives or a Senator, the payroll administrator shall withhold from the individual’s compensation and transfer to the account described in paragraph (1) such amounts as may be necessary to reimburse the account for the payment, in the same manner provided under paragraph (2) of section 415(d) of such Act (as added by subsection (a)).
 (B)If the individual is not a Member of the House of Representatives or a Senator— (i)the Director of the Office of Personnel Management shall withhold from any annuity payable to the individual under chapter 83 or chapter 84 of title 5, United States Code, and transfer to the account described in paragraph (1), such amounts as may be necessary to reimburse the account for the payment, in the same manner and subject to the same regulations provided under paragraph (3) of section 415(d) of such Act (as added by subsection (a)); and
 (ii)if necessary, the Secretary of the Treasury shall withhold from any payment to the individual under title II of the Social Security Act and transfer to the account described in paragraph (1), such amounts as may be necessary to reimburse the account for the payment, in the same manner and subject to the same regulations provided under paragraph (3) of section 415(d) of such Act (as added by subsection (a)).
 (3)Notifications by Office of ComplianceAs soon as practicable after the date of the enactment of this Act, the Office of Compliance shall submit a notice to each of the following that a payment described in paragraph (1) was made, including the amount of the payment:
 (A)The individual who is required to reimburse the amount of the payment under this subsection. (B)The payroll administrator.
 (C)The Director of the Office of Personnel Management. (D)The Secretary of the Treasury.
 (4)Payroll administrator definedIn this subsection, the term payroll administrator has the meaning given such term in section 415(d)(5) of the Congressional Accountability Act of 1995, as added by subsection (a).
				4.GAO audit and report on amounts used to pay awards and settlements
 (a)Audit and reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct and submit an audit and report on the use of public funds, including the account described in section 415(a) of the Congressional Accountability Act of 1995, the Members’ Representational Allowance, and other accounts of the House of Representatives or Senate, to make payments of awards and settlements resulting from a violation of part A of title II of such Act consisting of an act of sexual harassment or sexual assault which was committed by a Member of the House of Representatives or a Senator. The report shall include the following information:
 (1)A description of each violation involved. (2)The identification of the office of the Member or Senator involved.
 (3)The amount of the award or settlement. (b)Protection of identity of individuals receiving awards and settlementsIn preparing and submitting the audit and report required under this section, the Comptroller General of the United States shall ensure that the identity of any individual who received an award or settlement, or who made an allegation of a violation against an office of a Member or Senator, is not disclosed and may not otherwise be determined.
 (c)Access to recordsThe Office of Compliance, the Chief Administrative Officer of the House of Representatives, and the Secretary of the Senate shall each ensure that the Comptroller General of the United States has sufficient access to the records and accounts necessary for the Comptroller General to carry out this section.
			